Citation Nr: 0835905	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1956.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence of record to be etiologically 
related to service.  

2.  Current tinnitus has not been demonstrated by competent 
clinical evidence of record.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in April 2006 the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  VCAA notice was provided prior to the initial 
AOJ adjudication.  Pelegrini.

In April 2006 the veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

Other than a report of an October 1956 separation 
examination, the veteran's service treatment records are not 
associated with the claims file.  An April 2006 response from 
the National Personnel Records Center (NPRC) indicated that 
the veteran's records were possibly destroyed in a fire in 
1973.  In June 2006, the RO made a formal finding of the 
unavailability of the veteran's service medical records.  In 
light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA and 
private medical records are associated with the claims file.  
The Board has considered whether the veteran should be 
scheduled for a VA examination with a medical opinion 
regarding a possible relationship between the disabilities on 
appeal and the veteran's military service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board finds, however, that such an examination is not 
necessary to decide this claim as the evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  In this regard, the Board notes that the file 
contains a VA audiological examination conducted in April 
1992.

Records associated with the claims file reveal that the 
veteran was awarded Social Security Administration (SSA) 
disability benefits effective from February 1991.  It appears 
that the only SSA documents of record pertain to the SSA 
award letter and administrative matters.  The available SSA 
records do not state the disability for which SSA benefits 
were awarded, and the veteran has not indicated that such 
records pertain to the disabilities on appeal.  Nevertheless, 
the Board finds that further development in this regard is 
not warranted as the Board finds that his statements of 
record as to the onset of hearing loss in 1972 are credible, 
and any additional SSA records would serve no useful purpose.  
A remand is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).

Further, at an April 1992 VA audiological examination the 
veteran indicated that he had received treatment (including 
the receipt of hearing aids) for his hearing loss in 1987, 
and in his August 2006 notice of disagreement the veteran 
indicated that he had received treatment (including the 
receipt of hearing aids) at a state facility sometime in 
1973-74.  The veteran, despite being given opportunities to 
do so, did not provide the RO with a VA Form 21-4142, 
Authorization and Consent to Release Information, in an 
attempt to assist in obtaining the records.  At any rate, the 
Board finds that it is not necessary to remand this case in 
an attempt to obtain the aforementioned private records.  In 
this regard, the Board observes that the records simply 
document treatment for hearing loss some years after service, 
a fact that is not in dispute in this case, and a fact to 
which the veteran is competent (and credible) to assert.

The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for sensorineural hearing loss and 
tinnitus, as organic diseases of the nervous system, may be 
presumed, subject to rebuttal, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background

The veteran's October 1956 service separation examination 
showed a whisper voice test score of 15/15, bilaterally.  The 
veteran's ears were clinically evaluated as normal.  The 
veteran's DD 214 reflects that his military occupational 
specialty was a woodworker.

At an April 1992 VA audiological examination, the veteran 
indicated that his main duty in the Air Force was in a 
warehouse packing and crafting items.  It was noted that the 
veteran complained of a hearing problem "which he feels he 
sustained in 1973 or 74, when he worked as a bulldozer 
operator and worked on a unit without a muffler for 
approximately four hours."  The veteran, it was noted, 
reported that he had no hearing for a short period following 
that incident and that he had had hearing problems ever 
since.  Bilateral hearing loss disability for VA purposes was 
demonstrated on audiometric examination.  38 C.F.R. § 3.385.  
It was noted that the veteran reported mild tinnitus, which 
the veteran felt might have begun in 1973 or 1974 following 
the bulldozer incident.

An April 1999 VA record noted that the veteran complained of 
decreased hearing in the right ear, with discomfort.  The 
assessment noted that both ears were impacted with cerumen.

January 2005 and June 2005 private MRIs of the brain revealed 
acoustic neuromas.  

A June 2005 private medical record observed that the veteran 
denied tinnitus.  It was noted that the veteran had a long 
history of sensorineural hearing loss.

In a statement received in March 2006, the veteran stated 
that he first worked (during service) in the supply 
department packing and crafting shipping crates and operating 
high noise electrical saws.  He stated that he was later 
transferred to the base aircraft-refueling unit where he 
operated an aircraft refuel tanker truck.  He essentially 
noted that his work brought him in close proximity to 
aircraft engine noise and that he did not use ear plugs.  He 
did not remember having a hearing examination upon discharge 
from service, and stated that he had begun having hearing 
problems at the time of his discharge from service.

In a statement received in August 2006, the veteran stated 
that he first received hearing aids in 1973-1974.  

In his September 2007 substantive appeal, the veteran 
essentially remarked that he believed that he had informed 
the April 1992 VA examiner that the pain arising from the 
bulldozer incident aggravated the problem he already had from 
service.

The Board finds that service connection for bilateral hearing 
loss is not warranted. While medical records indicate that 
the veteran currently has bilateral hearing loss disability 
for VA purposes, evaluation performed at the veteran's 
October 1956 service separation examination noted no hearing 
loss.  The evidence of record reveals that the first medical 
evidence of bilateral hearing loss disability for VA purposes 
was many years following service.  Even conceding that the 
veteran sustained acoustic trauma in service, the record 
contains no competent medical evidence relating the veteran's 
current hearing loss disability to his period of service.

Since the medical evidence of record fails to indicate that 
the veteran experienced hearing loss during service or within 
a year of discharge from service, or that his current hearing 
loss disability is related to service, service connection for 
bilateral hearing loss is not warranted.

As for tinnitus, there appears to be no such diagnosis of 
record.  As a service connection claim requires, at a 
minimum, medical evidence of a current disability, 
entitlement to service connection for tinnitus is not 
warranted in this case.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

As the preponderance of the evidence is against the claims, 
entitlement to service connection for bilateral hearing loss 
and tinnitus must be denied.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues, and the 
veteran's statements in this regard have been reviewed, the 
veteran is not competent to offer evidence which requires 
medical knowledge, such as a determination of etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule 
(O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The 
veteran, however, still has the burden to establish his claim 
by competent clinical evidence which is at least in 
equipoise, and has not done so in this case.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


